DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/5/2021.  Claims 1-5 are currently amended.  Claim 9 is newly added.  Claims 1-9 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (2017/0012280) in view of Sakurai (JP 2000/195518 – English Translation Cited), Sasaki (US 2017/0117521), with evidence from Iwaya (US 2021/0083275).
Regarding claim 1, Ueda teaches a negative electrode active mass (Paragraph 287 describes the formation of a mixture that serves as the negative electrode active mass) for a rechargeable battery, the negative electrode active mass comprising: a water-soluble polymer binder (Paragraph 290 describes the use of a thickener added to the slurry that is water soluble); a polymer particle binder (Paragraph 287 describes how a binder resin is included in the mixture); and a negative active material (Paragraph 287 describes the use of an active material for the negative electrode), wherein: the water-soluble polymer binder, the polymer particle binder, and the negative active material are included in the negative electrode active mass in a weight ratio of about 0.5-2.5:0.5-2.5:95-99, based on a sum of 100 parts by weight of the water-soluble polymer binder, the polymer particle binder, and the negative active material (Paragraph 289 describes how the binder resin is used preferably between 0.2% and 7% 
Ueda does not: 1) teach the water-soluble polymer binder includes a copolymer of a carboxyl group-containing acrylic monomer and a water-soluble acrylic acid monomer, repeating units of the water-soluble acrylic acid monomer are included in the copolymer in an amount of about 10 wt% to about 40 wt%, based on a total weight of the copolymer, and 2) specify a shear viscosity at 25°C of an aqueous solution including 1.0 wt% of the copolymer is greater than or equal to about 1.0 (Pa-s) and less than or equal to about 25 (Pa-s) at a shear rate of 1.0 (1/s).
Regarding 1), Sakurai teaches a similar negative electrode mixture of an active material and a binder (Abstract). Sakurai teaches the water-soluble polymer binder includes a copolymer (Paragraph 6 of Page 3 describes how the acrylic rubbery copolymer is a copolymer) of a carboxyl group-containing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode active mass including a water-soluble polymer binder as taught by Ueda and make the water-soluble polymer binder a copolymer comprising the claimed monomers as taught by Sakurai, in order to prevent swelling of the binder when immersed in an electrolytic solution for a long time.
Further regarding 1), Sasaki teaches a similar laminate for a non-aqueous secondary battery which includes a water-soluble polymer-containing functional layer and an adhesive layer (Abstract). Sasaki teaches repeating units of the water-soluble acrylic acid monomer are included in the copolymer in an amount of about 10 wt% to about 40 wt%, based on a total weight of the copolymer (Paragraph 163 describes how the percentage of the aromatic vinyl monomer unit is preferably 20% by mass or more, in order to control the degree of swelling and increase adhesion in the battery. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode active mass including a water-soluble polymer binder including a copolymer of modified Ueda and make the water-soluble acrylic acid monomer in a range of 20% by mass or more as taught by Sasaki, in order to control the degree of swelling and increase adhesion in the battery.
Regarding 2), the claimed shear viscosity of the specific solution of the claimed binder copolymer is a property related to the composition of the constituent copolymer. Further, the ordinarily skilled artist would expect that this property would have a direct effect on the viscosity of Ueda’s slurry prepared from negative active material and binder and coated on the current collector (Ueda’s paragraph [0287). The viscosity of active material slurries intended for coating onto current collectors is a well-understood property in the art – too low a viscosity makes it difficult for the slurry to hold its shape on the current collector and too high a viscosity makes the slurry difficult to spread onto the current collector. See, e.g. Iwaya who teaches a similar electrode slurry containing an electrode active material and binder (Abstract). Iwaya explains that having an electrode slurry with too low a viscosity makes it difficult to form a thick electrode and that having an electrode slurry with too high a viscosity reduces the coating property (Paragraph 94).
It would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode active mass including a copolymer of modified Ueda and optimize the shear viscosity of the copolymer in order to achieve a slurry viscosity that is not too high or too low in order to allow for the formation of an electrode of desired thickness without reducing the coating property.
Regarding claim 2, modified Ueda teaches the negative electrode active mass as claimed in claim 1, wherein the negative active material includes the first graphite particles in an amount of greater than or equal to about 15 wt% and less than 100 wt%, based on a total weight of the negative active material (Ueda: The percent by weight of the active material is not described, but the remaining percentage is between 86% and 99.3%, as explained in the claim 1 rejection. This overlaps with the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 3, modified Ueda teaches the negative electrode active mass as claimed in claim 1, wherein: an R value of Raman spectroscopy of the first graphite particles is greater than or equal to about 0.01 and less than about 0.2, and the R value is expressed by the following equation, R=ID/IG, in which R is the R value, ID is a height of a peak detected at around 1360 cm-1, and IG is a height of a peak detected at around 1580 cm-1 (Ueda: Paragraph 197 describes how the Raman R value is between 0.05 and 0.4. This overlaps with the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 4, modified Ueda teaches the negative electrode active mass as claimed in claim 1, wherein an average particle diameter D50 of the first graphite particles is greater than or equal to about 1 µm and less than about 30 µm (Ueda: Paragraph 58 describes how the volume mean particle diameter (d50) of the graphite particles is 1 µm to 50 µm. This encompasses the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Regarding claim 6, modified Ueda teaches a negative electrode for a rechargeable battery comprising the negative electrode active mass as claimed in claim 1 (Ueda: Paragraph 1 describes how the invention relates to an active material for a nonaqueous secondary battery negative electrode).
Regarding claim 7, modified Ueda teaches the negative electrode as claimed in claim 6, wherein: the negative electrode has a degree of orientation of less than or equal to about 15 after being pressed to a density of 1.6 g/cm3, and the degree of orientation is expressed by the following equation: S=I(004)/I(110), in which S is the degree of orientation, I(110) is a height of a 110 peak measured by XRD, and I(004) is a height of a 004 peak measured by XRD (Paragraph 34 of the specification of the instant application describes how having the graphite particles in the claimed range will allow the degree of orientation of the negative electrode to meet the claimed limitation. Therefore, the combined negative electrode active mass of modified Ueda inherently meets this limitation).
Regarding claim 8, modified Ueda teaches a rechargeable battery comprising the negative electrode for a rechargeable battery as claimed in claim 7 (Ueda: Paragraph 1 describes how the invention relates to a nonaqueous secondary battery provided with a negative electrode containing the negative electrode active material).
Regarding claim 9, modified Ueda teaches the negative electrode active mass as claimed in claim 1, wherein the negative active material includes the first graphite particles and the second graphite particles in a weight ratio of 30:70 to 50:50 (Ueda: Paragraph 280 describes how the composite graphite particles (C) are used in a mixing ratio, compared to the total amount of composite graphite particles (C) and the additional carbonaceous particles, of more preferably 2.5% to 85%. This encompasses the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (2017/0012280) in view of Sakurai (JP 2000/195518 – English Translation Cited), Sasaki (US 2017/0117521), and Iwaya (US 2021/0083275), as applied to claim 1 above, and further in view of Tsuchiya (US 2017/0110729).
Regarding claim 5, modified Ueda teaches the negative electrode active mass as claimed in claim 1. Modified Ueda does not teach wherein the first graphite particles include a pore having a pore diameter by a mercury porosimeter of greater than or equal to about 3 µm and less than or equal to about 10 µm in a volume ratio of less than or equal to about 0.7 cc/g.
Tsuchiya teaches a similar negative electrode material which includes composite graphite particles (Abstract). Tsuchiya teaches wherein the first graphite particles include a pore (Paragraph 10 describes graphite particles including a pores) having a pore diameter by a mercury porosimeter of greater than or equal to about 3 µm and less than or equal to about 10 µm (Paragraph 10 describes how the pores have a pore diameter range of from 0.1 µm to 8 µm. This overlaps with the claimed range, establishing a prima facie case of obviousness, see MPEP 2144.05.I) in a volume ratio of less than or equal to about 0.7 cc/g (Paragraph 10 describes how the pore volume is from 0.2 mL/g to 1.0 mL/g. This 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode active mass including first graphite particles of modified Ueda and make the first graphite particles include pores of the claimed diameter and volume as taught by Tsuchiya, in order to obtain a secondary battery with improved high-load characteristics even when subjected to a treatment to increase the electrode density.
Response to Arguments
Applicant’s arguments with respect to claim 1, regarding the shear viscosity, have been considered but are moot because the arguments do not apply to the current rejection. The Iwaya reference addresses the claimed shear viscosity feature.
Applicant's arguments with respect to claim 1, regarding the second graphite particles, have been fully considered but they are not persuasive.
Applicant argues that none of the cited references teach the addition of second graphite particles that are different from the first graphite particles and that are coated with a carbonaceous material. Examiner respectfully disagrees. As described in the rejection of claim 1, Ueda teaches, in Paragraphs 278-279, the use of additional carbonaceous material-coated graphite particles (the claimed second graphite particles) that are different from the composite graphite particles (C) of Ueda (the claimed first graphite particles).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                                                                                                                                                                                                                  
/LILIA NEDIALKOVA/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724